 



Exhibit 10.61

 

THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT FOR
DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN COMPLIANCE
WITH THE SECURITIES ACT OF l933, AS AMENDED (THE “ACT”).

 

BIORESTORATIVE THERAPIES, INC.

 

June 30, 2016

 

PROMISSORY NOTE

 

DUE July 1, 2017

 

BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the “Company”), for
value received, hereby promises to pay to TUXIS TRUST, (the “Holder”) on July 1,
2017 (the “Maturity Date’) at the offices of the Company, 40 Marcus Drive, Suite
One, Melville, New York, 11747, the principal sum of FIVE HUNDRED THOUSAND
($500,000) in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts and to pay interest on said principal sum at the rate of ten percent (10%)
per annum through the Maturity Date. Interest on the principal balance of this
Promissory Note (“Note”) from the date hereof shall be payable on the Maturity
Date.

 

1. Registered Owner. The Company may consider and treat the person in whose name
this Note shall be registered as the absolute owner thereof for all purposes
whatsoever (whether or not this Note shall be overdue) and the Company shall not
be affected by any notice to the contrary. Subject to the provisions hereof, the
registered owner of this Note shall have the right to transfer it by assignment
and the transferee thereof, upon its registration as owner of this Note, shall
become vested with all the powers and rights of the transferor. Registration of
any new owner shall take place upon presentation of this Note to the Company at
its offices together with the Note Assignment Form attached hereto duly
executed. In case of transfers by operation of law, the transferee shall notify
the Company of such transfer and of its address, and shall submit appropriate
evidence regarding the transfer so that this Note may be registered in the name
of the transferee. This Note is transferable only on the books of the Company by
the Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Note not registered at the time of sending the communication.

 

2. Prepayment Right. The Company may, at its option, at any time and from time
to time, prepay all or any part of the principal balance of this Note, without
penalty or premium, provided that, concurrently with each such prepayment, the
Company shall pay accrued and unpaid interest on the principal so prepaid to the
date of such prepayment.

 

3. Prepayment Obligation. (a) In the event that, prior to the Maturity Date, the
Company receives net proceeds of ten million dollars ($10,000,000) from a single
equity or debt financing (as opposed to a series of related or unrelated
financings), the Holder shall have the right, upon written notice to the
Company, to demand that the principal amount of this Note, together with accrued
interest thereon, be forthwith due and payable whereupon the same shall become
forthwith due and payable.

 

 

 

 

(b) Notwithstanding the provisions of paragraph (a) hereof, the Company’s
obligation to pay the amounts provided for therein shall be subject to the
written consent of the person or entity, or group of persons and/or entities,
that provided the particular financing.

 

4. Events of Default. If the Company shall (a) fail to make any payment due
hereunder and such failure shall continue unremedied for a period of fifteen
(15) days following receipt of written notice thereof from the Holder; (b) admit
in writing its inability to pay its debts generally as they mature; (c) make a
general assignment for the benefit of creditors; (d) be adjudicated a bankrupt
or insolvent; (e) file a voluntary petition in bankruptcy or a petition or an
answer seeking an arrangement with creditors; (f) take advantage of any
bankruptcy, insolvency or readjustment of debt law or statute or file an answer
admitting the material allegations of a petition filed against it in any
proceeding under any such law; (g) apply for or consent to the appointment of a
receiver, trustee or liquidator for all or substantially all of its assets; or
(h) have an involuntary case commenced against it under the Federal bankruptcy
laws, which case is not dismissed or stayed within sixty (60) days (each an
“Event of Default”), then, at any time thereafter and unless such Event of
Default shall have been cured or shall have been waived in writing by the
Holder, the Holder may, by written notice to the Company, declare the entire
unpaid principal amount of this Note then outstanding, together with accrued
interest thereon, to be forthwith due and payable, whereupon the same shall
become forthwith due and payable.

 

5. Investment Intent. The Holder, by its acceptance hereof, hereby represents
and warrants that this Note is being acquired for investment purposes only and
without a view to the distribution thereof, and may be transferred only in
compliance with the Act.

 

6. Transfer to Comply with the Securities Act of l933. This Note may not be sold
or otherwise disposed of except as follows: (a) to a person or entity to whom
this Note may legally be transferred without registration and without the
delivery of a current prospectus under the Act with respect thereto; or (b) to
any person or entity upon delivery of a prospectus then meeting the requirements
of the Act relating to such securities and the offering thereof for such sale or
disposition, and thereafter to all successive assignees.

 

7. Applicable Law. This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of New York,
excluding choice of law rules thereof.

 

8. Notices. Any notice required or permitted to be given pursuant to this Note
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or courier or telecopier as follows:

 

If to the Holder:   26 Deer Creek Lane Mt. Kisco, NY 10549 Facsimile No.:   If
to the Company:   40 Marcus Drive

 

2 

   

 

Suite One Melville, New York 11747 Attn: Chief Executive Officer Facsimile No.:
(631) 760-8414   With a copy to:   Certilman Balin Adler & Hyman, LLP 90 Merrick
Avenue East Meadow, New York 11554 Attn: Fred Skolnik, Esq. Facsimile No.: (516)
296-7111

 

or at such other address as the Holder or the Company shall designate by notice
to the other given in accordance with this Section 8.

 

9. Miscellaneous. This Note evidences the entire obligation of the Company with
respect to the repayment of the principal amount hereof and the other matters
provided for herein. No provision of this Note may be modified except by an
instrument in writing signed by the Company and the Holder. Payment of principal
and interest due under this Note prior to the Maturity Date shall be made to the
registered Holder of this Note. Payment of principal and interest due upon
maturity shall be made to the registered Holder of this Note on or after the
Maturity Date contemporaneous with and upon presentation of this Note for
payment. No interest shall be due on this Note for such period of time that may
elapse between the Maturity Date and its presentation for payment.

 

3 

   



 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

 

  BIORESTORATIVE THERAPIES, INC.         By:  [image_005.jpg]     Mark Weinreb,
Chief Executive Officer

 

 

 

 

BIORESTORATIVE THERAPIES, INC.

 

PROMISSORY NOTE

 

DUE JULY 1, 2017

 

NOTE ASSIGNMENT FORM

 

FOR VALUE RECEIVED

 

The undersigned _____________________________ (please print or typewrite name of
assignor) hereby sells, assigns and transfers unto

 

(please print or typewrite name, address and social security or taxpayer
identification number, if any, of assignee) the within Promissory Note of
BioRestorative Therapies, Inc., dated June 30, 2016, in the original principal
amount of $500,000 and hereby authorizes the Company to transfer this Note on
its books.

 

If the Holder is an individual:   If the Holder is not an individual:          
    Name(s) of Holder   Name of Holder             By:   Signature of Holder    
Signature of Authorized Representative           Signature, if jointly held  
Name and Title of Authorized     Representative             Date   Date



 

 



(Signature(s) guaranteed)

 





 

 

 